                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                      AT GREENVILLE

      RICKY UPCHURCH, as Executor of The    )
      Estate of JUANITA UPCHURCH, For the   )
      use and benefit of the next of kin of )
      CLAYTON UPCHRUCH,                     )
                                            )
                   Decedent,                )
                                            )
   v.                                       )   No. 19-CV-00149
                                            )
   NATIONAL RIFLE ASSOCIATION and           )
   LIFE INSURANCE COMPANY OF                )
   NORTH AMERICA,                           )
                                            )
                   Defendant.               )
  ______________________________________________________________________________

                       DEFENDANTS’ MOTION TO DISMISS
  ______________________________________________________________________________

           Pursuant to Rule 12(b)(6)1 of the Federal Rules of Civil Procedure, Defendants Life

  Insurance Company of North America (“LINA”) and the National Rifle Association 2 (“NRA”)

  collectively (“Defendants”) move the Court to dismiss all of Plaintiff Ricky Upchurch’s causes of

  actions against them for failure to pay accidental death insurance with prejudice because they are

  premature and unambiguously barred by the decedent’s (“Mr. Upchurch”) accidental death

  insurance policy (“Policy”).

           Plaintiff’s claims are premature because Defendants’ claims administrator never reached a

  decision on Plaintiff’s claim for benefits. The claims administrator closed the claim after Mr.

  Upchurch’s relatives and their attorneys failed to respond to its communications and provide the


  1
           In the event the Court declines to grant Defendants’ Motion to Dismiss, Defendants reserve
  their right to file a Motion for Summary Judgment in accordance with the Court’s scheduling order.

  2
          The NRA further reserves its right to file a separate motion to dismiss on the basis that it
  is not a necessary or proper party to this lawsuit.



Case 2:19-cv-00149-PLR-CRW Document 36 Filed 01/27/20 Page 1 of 3 PageID #: 303
  necessary information for its review. Therefore, Defendants did not breach Mr. Upchurch’s

  contract or engage in deceptive trade practices.

         Plaintiff’s claims also are barred under the plain language of the Policy for four reasons:

              First, Plaintiff’s claims are barred because he failed to file the present lawsuit

                 within 3 years and 90 days of Mr. Upchurch’s death as required by the Legal

                 Actions provision in the Policy. Since Mr. Upchurch passed away on August 22,

                 2014, Plaintiff was required to file suit by November 20, 2017, but he did not file

                 the present action until nearly two years later on July 1, 2019;

              Second, Plaintiff’s claims are barred because he failed to provide proof of loss

                 within 90 days of Mr. Upchurch’s death, calculated as November 20, 2014, as

                 required by the Proof of Loss provision in the Policy. Instead, he waited until

                 November 10, 2018, nearly four years after the deadline to submit a claim with

                 Defendants;

              Third, Mr. Upchurch’s death was not even a covered death under his Policy that

                 would entitle him to benefits because his death certificate states his immediate

                 cause of death was cancer; and

              Fourth, Mr. Upchurch’s death is excluded from coverage under the Policy by the

                 exclusion for “sickness, disease, bodily or mental infirmity or medical or surgical

                 treatment thereof, or bacterial or viral infection, regardless of how contracted”

                 because his death certificate states his immediate cause of his death was cancer.

         Additionally, Plaintiff’s Tennessee Consumer Protection Act (“TCPA”) claim is time

  barred by the statue of limitations set out in Tenn. Code Ann. §47-18-110 and also does not comply

  with Rule 8 of the Federal Rules of Civil Procedure because it is merely a conclusory allegation.




                                     2
Case 2:19-cv-00149-PLR-CRW Document 36 Filed 01/27/20 Page 2 of 3 PageID #: 304
         Wherefore, Defendants respectfully request the Court dismiss all of Plaintiff’s claims

  against them with prejudice. In support of its Motion to Dismiss, Defendants rely upon their

  Memorandum in Support of their Motion to Dismiss, filed simultaneously herewith.



                                                 Respectfully submitted,

                                                 ROBINSON, SMITH & WELLS, PLLC

                                                 By:    s/Marcie K. Bradley
                                                        Marcie K. Bradley, #028222
                                                        633 Chestnut Street, Suite 700
                                                        Chattanooga, TN 37450-1801
                                                        (423) 665-9529
                                                        mbradley@rswlaw.com
                                                        Counsel for Defendant



                                   CERTIFICATE OF SERVICE

          I hereby certify that on January 27, 2020, a copy of the foregoing Motion to Dismiss was
  filed electronically. Notice of this filing will be sent by operation of the Court’s electronic filing
  system to all parties indicated on the electronic filing receipt. All other parties will be served by
  regular U.S. Mail. Parties may access this filing through the Court’s electronic filing system.

                                 R. Wayne Culbertson, Esq.
                                 Joseph W. McMurray, Esq.
                                 119 W. Market Street
                                 Kingsport, Tennessee 37660


                                                 ROBINSON, SMITH & WELLS, PLLC

                                                 By:    s/Marcie Kiggans Bradley




                                     3
Case 2:19-cv-00149-PLR-CRW Document 36 Filed 01/27/20 Page 3 of 3 PageID #: 305
